Judge DuRelle’s
dissenting opinion:
Tbe Constitution, in my view, requires that laborers in mines, etc., shall be paid for their labor in lawful money; that is to say, shall not be paid in anything else. The evil which by the organic law was intended to be prevented was not a mere failure to pay, but a payment in something which the laborer was not required to take. He must not be paid in “orders” or “checks” or merchandise. But it was not intended to create a new penalty for debt, which, is what the opinion construes the Constitution to mean. Judge Burnam concurs in this dissent. Judge White does not concur either with the opinion or this dissent.